PER CURIAM
Appellant appeals a judgment adjudicating him to be a mentally ill person and committing him to the Department of Human Services for a period not to exceed 180 days. Appellant argues that the record does not establish by clear and convincing evidence that he meets the statutory definition of a “mentally ill person” under ORS 426.005(1). The state concedes that point and submits that the judgment should be reversed. Upon de novo review of the record, we accept the state’s concession and reverse.
Reversed.